Citation Nr: 0842103	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an initial disability rating greater than 
10 percent for degenerative disc disease of the lumbar spine 
with a bulging disc at L5-S1.

2.  Entitlement to an initial compensable disability rating 
for secondary incomplete paralysis of the left sciatic nerve. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 2003 to June 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
granted service connection for degenerative disc disease of 
the lumbar spine with a bulging disc at L5-S1, assigning an 
initial 10 percent rating retroactively effective from June 
8, 2005, the day after the veteran was discharged from 
service.  He appealed that decision by requesting a higher 
disability rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

The veteran's file was transferred to the RO in Denver, 
Colorado, during the pendency of this appeal.  The Denver RO 
issued a Supplemental Statement of the Case (SSOC) continuing 
the 10 percent disability rating.

In an August 2007 rating decision, the RO granted service 
connection and assigned a noncompensable (zero percent) 
disability rating for the veteran's secondary left leg 
radiculopathy (i.e. incomplete paralysis of the left sciatic 
nerve).  Since the rating assigned for this secondary 
disability is inextricably intertwined with the claim for an 
increased rating for his low back disability, the Board has 
jurisdiction over this issue. 


FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine 
with a bulging disc at L5-S1 is manifested by pain and muscle 
spasm severe enough to result in abnormal spinal contour, 
motion in every direction with flexion greater than 30 
degrees, no incapacitating episodes, and mild incomplete 
paralysis of the left sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria are met for an initial 20 percent rating for 
the veteran's degenerative disc disease of the lumbar spine 
with a bulging disc at L5-S1.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 
5237, 5243 (2008).

2.  The criteria are met for an initial 10 percent rating for 
the veteran's secondary mild incomplete paralysis of the left 
sciatic nerve.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1-4.14, 4.71a, 4.124a, Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in June 2005, April 2006, January 2007, and 
March 2007, all prior to the RO's final adjudication of his 
claims in January 2008 - keeping in mind that his claims 
initially arose in the context of him trying to establish his 
underlying entitlement to service connection, since granted 
in the July 2005 and April 2007 rating decisions at issue.  
The letters informed him of the evidence required to 
substantiate his claims, as well as of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The April 2006, January 2007, and March 2007 letters also 
apprised him of the downstream disability rating and 
effective date elements of his claims.

In Goodwin v. Peake, 22 Vet. App. 128 (2008), the U. S. Court 
of Appeals for Veterans Claims (Court) addressed the question 
of who - the appellant or VA, bears the burden of proof in 
demonstrating how a VCAA notice error has adversely affected 
the essential fairness of the adjudication when the claim 
submitted has been substantiated, e.g., a claim for service 
connection has been granted and a disability rating and 
effective date have been assigned.  Consistent with its prior 
decisions in Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007) - which the Court 
found had not been explicitly or implicitly overruled by the 
intervening decision of the U.S. Court of Appeals for the 
Federal Circuit in Sanders v. Nicholson, 487 F.3d 881 (2007), 
petition for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008) 
- the Court held that where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to any downstream elements.  "[O]nce a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a notice of 
disagreement (NOD) has been filed, the notice requirements of 
38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  As a 
caveat, the Court reserved for future consideration whether a 
different rule should apply in situations, unlike in this 
case, where the claimant's initial service connection 
application raises an effective date issue (or disability 
rating issue) that requires more specific discussion of the 
evidentiary requirements pertaining to that element in the 
VCAA notice beyond the minimal information required by 
Dingess.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he and his representative 
identified.  In addition, he was examined for VA compensation 
purposes in July 2005 and April 2007.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  The reports of these examinations 
contain the required information to properly rate his low 
back disability, to include his orthopedic and neurological 
manifestations.  38 C.F.R. § 4.2.  So there is no further 
development needed to meet the requirements of the VCAA or 
the Court.





II.  Merits of the Claim

The veteran developed degenerative disc disease of the lumbar 
spine while on active duty.  Consequently, the RO granted 
service connection and assigned an initial 10 percent rating 
for degenerative disc disease of the lumbar spine with a 
bulging disc at L5-S1, effective retroactively from June 8, 
2005.  The veteran appealed that decision by requesting a 
higher disability rating.  During the course of this appeal, 
the RO issued a second rating decision in which it granted 
service connection and assigned a noncompensable disability 
rating for the veteran's secondary incomplete paralysis of 
the left sciatic nerve, effective retroactively from 
September 13, 2006, the date he filed a claim for service 
connection for his neurological manifestations.  

For the reasons stated below, the Board finds that a higher 
20 percent rating is appropriate for the veteran's orthopedic 
manifestations of his low back disability since the initial 
grant of service connection.  The Board also finds that a 
separate 10 percent rating is appropriate for his secondary 
neurological manifestations involving mild incomplete 
paralysis of the left sciatic nerve.  Both increases are 
effective retroactively from June 8, 2005, the day after the 
veteran was discharged from the Army.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  And since veteran's claim arises from 
his disagreement with the initial rating assigned following 
the grant of service connection, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson, 12 
Vet. App. at 121-22.

Diagnostic Code 5243 provides that ratings are based on 
either the General Rating Formula for Diseases and Injuries 
of the Spine or on the basis of incapacitating episodes, 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.   38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

The next higher rating of  20 percent is assigned where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or where muscle spasm or guarding is severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  And a 
40 percent requires forward flexion of the thoracolumbar 
spine of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  Id.

In addition, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See Id., Note (1). 

If it is shown that there is disc disease, then the veteran's 
low back condition also may be evaluated under the Formula 
for Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes.  See Note to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Under this Formula, a 10 percent 
rating requires incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent rating requires 
incapacitating episodes of at least two weeks but less than 
four weeks; and a 40 percent rating requires incapacitating 
episodes of at least four weeks but less than six weeks.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bedrest and treatment 
"prescribed by a physician."  Id.

With respect to incapacitating episodes, the Board finds no 
basis to assign a disability rating higher than 10 percent.  
During the July 2005 VA examination the veteran stated that 
his back is stiff for approximately two hours every morning 
but he has had no incapacitating flares.  At the April 2007 
VA examination, the veteran stated that there are days when 
he must lay down to relieve his back pain; however, he denied 
having any incapacitating episodes.  The record also reflects 
that he has never been prescribed bedrest by a doctor for his 
low back disability.  The criteria concerning incapacitating 
episodes, therefore, provide no basis of a higher initial 
rating.  

The Board, however, must also consider whether separate 
ratings for chronic orthopedic and neurologic manifestations 
of the veteran's low back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
result in a higher combined evaluation.  Applying these 
criteria to the facts of this case, the Board finds that the 
evidence supports an initial 20 percent rating for the 
veteran's orthopedic manifestations and a separate 10 percent 
rating for his neurological manifestations involving mild 
incomplete paralysis of the sciatic nerve.

In assigning a 20 percent rating for the orthopedic 
manifestations, the July 2005 VA examination report shows 
that his thoracolumbar spine demonstrated forward flexion of 
68 degrees, extension of 18 degrees, right lateral flexion of 
20 degrees, left lateral flexion of 25 degrees, right 
rotation of 25 degrees and left rotation of  30 degrees, for 
a combined range of motion of 186 degrees.  The examiner 
noted mild lordosis and pain on trigger to L4 with strap 
muscle spasm.  When reexamined by VA in April 2007, his 
thoracolumbar spine demonstrated flexion of 90 degrees, 
extension of 35 degrees, right lateral flexion of 35 degrees, 
left lateral flexion of 30 degrees, and lateral rotation of 
30 degrees in both directions, for a combined range of motion 
of 250 degrees.  The examiner found no muscle spasms or 
tenderness in the low back.

Looking at the veteran's degree of flexion and combined range 
of motion, he would only be entitled to a 10 percent rating 
for his orthopedic manifestations.  As explained, the General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent rating when, as here, forward flexion 
of the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, with a combined range of motion of 
greater than 120 degrees.  However, a 20 percent rating is 
warranted based on the clinical findings involving muscle 
spasm, tenderness, and abnormal spinal contour noted in the 
July 2005 VA examination report.  Thus, a 20 percent rating 
is appropriate for his orthopedic manifestations under the 
General Rating Formula for Diseases and Injuries of the 
Spine. 

In reaching this decision, the Board finds no basis to assign 
a disability rating higher than 20 percent for his orthopedic 
manifestations.  The VA examination reports clearly show the 
veteran's thoracolumbar spine demonstrated motion in every 
direction - thereby precluding a finding of ankylosis - with 
flexion greater than 30 degrees.  Ankylosis is "[s]tiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint."  Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's 
Medical Dictionary 87 (25th ed. 1990).

The Board also finds that a disability rating higher than 20 
percent is not warranted for the veteran's orthopedic 
manifestations based on functional loss due to pain, 
weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R.          §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  Although 
the veteran has complained of low back pain, the July 2005 VA 
examination report notes that motion was only limited by 5 
degrees - a minimal finding - because of pain, fatigue, lack 
of endurance and incoordination.  Moreover, when examined in 
April 2007, pain was only present on extension and left 
lateral flexion.  Under these circumstances, there is simply 
no basis to assign a disability rating higher than 20 percent 
for his orthopedic manifestations under 38 C.F.R.          §§ 
4.40, 4.45, 4.59.

Turning to his neurological manifestations, the Board notes 
that the RO assigned a noncompensable rating for the 
veteran's secondary left leg radiculopathy under Diagnostic 
Code 8520.  The Board disagrees, however, and finds that an 
increased rating of 10 percent is warranted for the veteran's 
mild incomplete paralysis of the left lower extremity since 
June 8, 2005, which is the effective date assigned for his 
degenerative disc disease of the lumbar spine with a bulging 
disc at L5-S1.

Diagnostic Code 8520 pertains to paralysis of the sciatic 
nerve.  Under this code, mild incomplete paralysis warrants a 
10 percent rating; moderate incomplete paralysis warrants a 
20 percent rating; moderately severe incomplete paralysis 
warrants a 40 percent rating; and severe incomplete paralysis 
with marked muscular atrophy warrants a 60 percent rating.  
An 80 percent rating is warranted for complete paralysis, 
where the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

There is some question as to whether the veteran has any 
neurological symptoms in his left lower extremity due to his 
service-connected low back disability.  On the one hand, an 
electromyograph performed in January 2005 found no evidence 
of lumbar radiculopathy.  On the other hand, however, an 
earlier magnetic resonance imaging (MRI) study performed in 
October 2004 found a bulging L5-S1 disc with nerve root 
impingement.  And when examined in April 2007, the veteran 
complained of radiating pain down his left thigh to the knee 
on supine straight leg raises.  Therefore, the Board will 
resolve all reasonable doubt in the veteran's favor, finding 
that the veteran's has mild incomplete paralysis of the left 
lower extremity due to his service-connected low back 
disability.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A.§ 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue). 

Since the clinical findings discussed above represent only 
mild incomplete paralysis of the sciatic nerve, a 10 percent 
disability rating is warranted.  In this regard, the veteran 
appears to have only pain and muscle spasms but no loss of 
function or muscle strength involving the left leg.  As such, 
there is no basis to assign an initial disability rating 
higher than 10 percent for his neurological manifestations 
associated with his low back disability.

In assigning a separate 10 percent rating for the veteran's 
mild incomplete paralysis of the left lower extremity, the 
Board emphasizes that this disability represents the 
neurological manifestations of his service-connected low back 
disability.  Therefore, the effective date for the separate 
10 percent rating should be June 8, 2005, the date after his 
discharge from active service.

For these reasons and bases, the Board finds that the 
evidence supports an initial 20 percent disability rating for 
the veteran's degenerative disc disease of the lumbar spine 
with a bulging disc at L5-S1, with a separate initial 10 
percent disability rating for secondary mild incomplete 
paralysis of the left sciatic nerve, both of which are 
effective from June 8, 2005.  In effectuating this decision, 
the Board reminds the RO it is now required to combine the 
veteran's separate 10 percent rating for his mild incomplete 
paralysis of the sciatic nerve with the ratings already 
assigned for his other service-connected disabilities.  See 
38 C.F.R. § 4.25.  




ORDER

An initial 20 percent disability rating is granted for the 
veteran's degenerative disc disease in the lumbar spine with 
L5-S1 bulging disc, subject to the laws and regulations 
governing the payment of VA compensation.

A separate initial 10 percent disability rating is granted 
for secondary mild incomplete paralysis of the left sciatic 
nerve, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


